DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/03/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/03/2021 have been fully considered but they are not persuasive.
Specifically, applicant’s argue that the previously presented prior art, Ebrahim et al, does not teach beads bearing the analytes on their surface, i.e. analytes bound on the surface of the beads, and does not disclose or suggest bead bearing a predetermined amount of analytes, allowing their use as a standard solution. 
In response to this argument, examiner Wecker respectfully disagrees. This is because given the claims their broadest reasonable interpretation, the limitation of having an analyte bound on the surface of the beads simply means that the analyte (the 
In addition, examiner Wecker also notes that claims 1, 4, 7 and 8 are now also being rejected under 102 (a)(1) by Kraemer et al (US 4070348), as further detailed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-12 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebrahim et al (US PGPub 2013/0221281).
Regarding Claim 1, Ebrahim et al teaches a process for preparing a solution of at least one product to be dissolved (see [0010] and [0012]), wherein it comprises dissolving, in the solvent of the solution (which is the base matrix) (see [0010] and [0012]), one or more soluble beads (which are water-soluble solid beads) on whose surfaces the at least one product (analytes, such as proteins) is bound (see [0008] and [0010]). In addition, Ebrahim et al teaches that the beads are calibrated with a 
Regarding Claim 4-5, Ebrahim et al teaches that the solvent (referred to as the base matrix) contains water and the bead consists of a water-soluble compound such as lactose, dextrose or polysaccharides (see [0010] and [0013]). 
Regarding Claim 6, Ebrahim et al teaches that the amount of product (analyte) grafted onto each bead is predetermined and ranges from .22 microgram (for thyroxine) to 21.4 ng (for prolactin) (see Table 2). 
Regarding Claim 7, Ebrahim et al teaches that the product (which is grafted onto the bead) is an albumin or a protein (see [0017]). In addition, Ebrahim et al teaches that the product may be prolactin (see Table 2). 
Regarding Claim 9, Ebrahim et al teaches a set (kit) of soluble beads (water-soluble solid beads) carrying a product (an analyte, such as a protein) to be analyzed onto their surface, wherein the beads each have a predetermined amount of product grafted onto their substantially equal surface (see [0010] and claim 1). 
Regarding Claim 10, Ebrahim et al teaches that the beads are packaged in the same package (a kit) allowing controlled release of the number of beads (see [0008] and claim 1). 
Regarding Claims 11-12, Ebrahim et al teaches a range of products to be analyzed (a kit), wherein the range comprises at least two sets of beads as claimed in claim 9, each set having a predetermined amount of absorbed product different from the other sets and wherein the predetermined amounts of each set are separated by a predetermined factor (see [0010], [0012] and claims 4-5). 

Regarding Claim 17, Ebrahim et al teaches that the diameter of the beads ranges from 3 to 10 mm (see [0010]).
	Regarding Claims 18-19, Ebrahim et al teaches that the solvent (the base matrix) contains water and the bead consists of a water-soluble compound such as lactose, dextrose or polysaccharides (see [0010] and [0013]).
Regarding Claim 20, Ebrahim et al teaches that the amount of product (analyte) grafted onto each bead is predetermined and ranges from .22 microgram (for thyroxine) to 21.4 ng (for prolactin) (see Table 2). 
Regarding Claim 21, Ebrahim et al teaches that the product (which is grafted onto the bead) is an albumin or a protein (see [0017]). In addition, Ebrahim et al teaches that the product may be prolactin (see Table 2). 
Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraemer et al ( US 4070348).
Regarding Claim 1, Kraemer et al teaches a process for preparing a solution of at least one product (such as a protein or peptide) to be dissolved (see Col. 2, lines 10-13, Col. 3, lines 27-38 and Col. 5, lines 55-60) and, wherein the process comprises dissolving in a solvent of the solution, one or more soluble beads (see Col. 1, line 63 – Col. 2, line 13), the one or more soluble beads having a surface, wherein the at least one product is bound onto the surface (see Col. 9, lines 30-55), and wherein the beads 
Regarding Claim 4, Kraemer et al teaches that the solvent contains water (see Col. 2, lines 2-13) and the beads consist of one or more water soluble compounds, such as polysaccharides such as cellulose, starch, dextran, agarose and their derivatives (see Col. 1, lines 29-40). 
Regarding Claim 7, Kraemer et al teaches that the product may be a protein (see Col. 5, lines 36-45) or a peptide (see Col. 1, lines 7-13 and abstract).
Regarding Claim 8, Kraemer et al teaches that the solution prepared is suitable for use in spectrometric analysis method (see Example 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahim et al as applied to claims 1 and 9 above, and further in view of Anderson et al (US PGPub 2013/0040857).
Regarding Claims 8 and 22, Ebrahim et al does not disclose that the solution prepared is suitable for use in a spectrometric analysis method. 
However, Anderson et al teaches methods for the production, purification, characterization and use of stable-isotope-labeled peptide sequences (such as on beads) which can be used together or separately as internal standards in the mass spectrometric quantitation of peptides and proteins (see [0007]). It would have been obvious to one of ordinary skill in the art to modify the invention of Ebrahim et al by utilizing mass spectrometry (as taught by Anderson et al) to analyze of the solution of beads for the benefit of enabling the quantification of the peptides or protein (which are grafted onto the beads) (see [0044] of Anderson et al). 
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahim et al as applied to claims 1 and 9 above, and further in view of Ward et al (US PGPub 2009/0029870).
Regarding Claims 8 and 22, Ebrahim et al does not disclose that the solution prepared is suitable for use in a spectrometric analysis method. 
However, Ward et al teaches a method for identifying and quantifying multiple analytes using coded beads from a pooled population of beads and fluorescence lifetime in a particle analyzer (see [0037]). Specifically, Ward et al teaches that a user . 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McArdle et al (US 5591473) in view of Ebrahim et al (US PGPub 2013/0221281).
Regarding Claim 13, McArdle et al teaches a process for preparing soluble beads (referred to as a protein-polysaccharide complex) carrying a product (a protein) to be analyzed grafted onto their surface (see abstract), comprising a first step of impregnating polymer beads with a solution (a water-soluble polysaccharide solution) containing the at least one product to be dissolved in order to allow the grafting of said products onto the surface of the beads (see Col. 1, lines 37-41 and Col. 4, lines 21-29), then a step of drying the grafted beads obtained (see Col. 5, lines 1-13).
McArdle et al does not explicitly disclose that the beads are calibrated with a homogenous diameter and the amount of product grafted onto each bead is predetermined, from 1 picogram to 100 micrograms per bead.
However, Ebrahim et al teaches that the amount of product (analyte) grafted onto each bead is predetermined and ranges from .22 microgram (for thyroxine) to 21.4 ng (for prolactin) (see Table 2) and that the beads formed have a homogenous diameter 
Furthermore, examiner Wecker notes that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding Claim 14, McArdle et al teaches that the impregnating step is carried out under a controlled atmosphere (specifically, at a maintained temperature of 22°C) and then that the drying step is also performed at a controlled atmosphere (0.05 atm at a temperature of 60°C) (see Col. 5, lines 28-52). 
Regarding Claim 15, McArdle et al teaches that the impregnation and drying cycles are repeated several times (see Example 5 of McArdle). 
Furthermore, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) has detailed that a duplication of parts or process steps would be obvious to one of ordinary skill in the art. See MPEP 2144.04.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER WECKER/Primary Examiner, Art Unit 1797